Citation Nr: 1302957	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.

In April 2012, the Veteran testified in front of the undersigned Veterans Law judge at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable disability rating for the service connected bilateral hearing loss disability.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.  

The Veteran has been afforded a single VA examination with regards to his claim.  This examination was conducted in April 2009.  In a VA-Form 9 of June 2010, the Veteran stated that his hearing loss affected his work and his ability to function effectively.  Moreover, at the videoconference hearing and in statements, the Veteran essentially stated that his disability has worsened with time.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the United States Court of Appeals for Veterans Claims held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

Moreover, the Court has held that a veteran is entitled to a new VA examination where there is evidence, such as the statements of his representative in this case, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In light of the above, the Board finds that a new VA examination is needed prior to deciding the claim.  The April 2009 VA examination did not address any functional impairments caused by the Veteran's hearing loss disability.  The VA examiner's failure to address functional impairment is particularly significant in the Veteran's case considering his statement a little over a year after the examination wherein he states that his hearing loss disability has affected his ability to function effectively.  Moreover, the Veteran has stated that his hearing loss has worsened.  

The Board notes that VA outpatient treatment records contained in the Veteran's Virtual VA file, show the Veteran had an audiological consult in November 2012.  While it appears that the Veteran's hearing was examined, the records do not contain the actual audiological threshold findings or the exact speech recognition percentages.  Rather, the records simply summarize the findings in a generalized way.  On remand, the RO should make appropriate effort to locate and obtain results of audiometric testing performed in conjunction with the November 2012 audiological consultation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate efforts to locate and obtain the audiometric test results referenced in the November 2012 VA audiological consultation.  

2.  The RO should arrange for an audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss disability.  The examiner is specifically requested to fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  

All indicated tests and studies are to be performed.  Prior to the examination, the claim folder must be made available for review of the case.  The VA examiner should be given access to the Veteran's Virtual VA file for the review of any relevant records contained therein.  A notation that the paper file and Virtual VA file were reviewed should be included in the report.

The examiner should be informed that in November 2012 the Veteran stated he was looking for a job which seems to indicate he is currently unemployed.  The examiner should confirm the current employment status.  The examiner should also describe the impact, if any, that the Veteran's bilateral hearing loss disability has on his employability. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Then readjudicate the Veteran's claim for a higher rating for his bilateral hearing loss disability.  If a full grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


